UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7219



FENCEL O’HARA MARTIN,

                                            Petitioner - Appellant,

          versus


D. SCOTT DODRILL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-76-5-H)


Submitted:   June 5, 2002                   Decided:   June 17, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fencel O’Hara Martin, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Fencel O’Hara Martin seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C. § 2241 (1994).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.    See Martin v. Dodrill, No. CA-01-76-5-H (E.D.N.C.

filed May 14, 2001 & entered May 15, 2001); see also San-Miguel v.

Dove,       F.3d    , 2002 WL 1020723 (May 21, 2002) (Nos. 01-6115,

01-6253).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2